The sheriff being brought up on an attachment, The Court said, that the plaintiff must file his interrogatories in four days ; and the sheriff was ordered to enter into recognizance of one hundred dollars, to appear de die in diem.
[*32] *The clerk was directed to take the answers to the interrogatories filed, and report the same to the court. After the sheriff had answered, a motion was made to amend the interrogatories;/and The Court said, as the.amendment did not relate to any new matter, but only to explain an amihiguity, and obtain a more full answer to the matters already stated, the amendment might be allowed.(a)

 S. C., C. C. 69. A person attending on recognizance entered into on being served with an attachment is entitled to a discharge on the quarto die post, if interrogatories are not filed. People v. Ten Eyck, Shff. &c., 2 Wend 617. The prosecutor may however exhibit his interrogatories at any time before the motion is actually made. 2 Hawk. c. 22, § 1. Graham’s Pr. 2d ed, 696. As to amendment, People v. Brown, 6 Cowen, 41.